ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on June 2nd 2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the references cited therein are considered by the examiner.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the most relevant prior art is Venturi (US 8,443,717).
Venturi discloses a protective filter support (7), 
an upper filter support portion (the lip present at the top of element 7) vertically supported by one more legs (19) spaced at intervals around the upper filter support portion (Fig. 8) and configured to contact a bottom portion of the pod (2; Figs. 1, 2)
Venturi fails to disclose wherein at least one leg is softened by heat during brewing
Regarding claim 13, the most relevant prior art is Venturi (US 8,443,717).
Venturi discloses a single-serve pod (1) comprising:
an outer shell (2) defining an interior of the pod (1; Figs. 1, 2);
a protective filter support (7), 
an upper filter support portion (the lip present at the top of element 7) vertically supported by one more legs (19) spaced at intervals around the upper filter support portion (Fig. 8) and configured to contact a bottom portion of the pod (2; Figs. 1, 2)
Venturi fails to disclose a filter, and wherein at least one leg is softened by heat during brewing
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731